940 So.2d 1110 (2006)
Johnny James TURNER, Petitioner,
v.
STATE of Florida, Respondent.
No. SC03-1933.
Supreme Court of Florida.
October 12, 2006.
Johnny James Turner, pro se, Avon Park, FL, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL and C. Suzanne Bechard, Assistant Attorney General, Tampa, FL, for Respondent.
PER CURIAM.
We have for review Turner v. State, 857 So.2d 351 (Fla. 2d DCA 2003), in which the Second District Court of Appeal cited Garcia v. State, 854 So.2d 758 (Fla. 2d DCA 2003), quashed, 901 So.2d 788 (Fla.2005), and, as it had done in Garcia, certified conflict with the First District Court of Appeal's decision in Goodman v. State, 839 So.2d 902 (Fla. 1st DCA 2003), approved by Garcia v. State, 901 So.2d 788 (Fla. 2005). At the time the Second District Court of Appeal issued its decision in Turner, Garcia was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3)-(4), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
In Garcia v. State, 901 So.2d 788 (Fla. 2005), this Court quashed the Second District's decision in Garcia and approved Goodman. In response to an order of this Court dated January 27, 2006, the respondent, the State, has acknowledged that it "cannot show cause why this Court should not accept jurisdiction and remand for reconsideration in light of Garcia." We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Second District Court of Appeal for reconsideration upon application of this Court's decision in Garcia. In light of the current disposition of this case, Turner's pro se motion for appointment of counsel is denied.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO and BELL, JJ., concur.